Rich, J. (dissenting):
I dissent. This is the third time defendant has been in this court in proceedings to enforce the payment of alimony to his wife. Upon the theory that he has an interest in four policies of insurance upon his life the learned court at Special Term has made an order sequestering his property and appointing a receiver.
Defendant owns eight lots of unimproved land at Congers, N. Y., of uncertain value, but of no rental value, from which nothing would be available as rents and profits. The only pretended available assets are three policies: We are not called upon to pass upon the question as to who is the legal owner in this proceeding. In the event of defendant’s prior death policy No. 632,296 is payable to plaintiff. Default was made in the payment of premiums in 1901, and this policy is indorsed for reduced amount of paid-up insurance of $1,750 and has a present loan value of $660. Default has also been made in the payment of the premiums on each of the other three policies, and in 1902 they were reduced in paid-up insurance of $359 each. Plaintiff is named as beneficiary in each of these policies and each has a loan value of $230. They provide, however, that the beneficiary may be changed by written notice to the company at its home office “ accompanied by this Policy,” and defendant has attempted to change the beneficiary, but the policies have not been submitted to the company, possession thereof being in plaintiff.
The policies are in possession of plaintiff and are fully paid up, and I cannot see my way clear to assent to their being surrendered *280or used.as collateral. Under these circumstances I tliink.it was an improper exercise of the discretion of the court to direct the sequestration. It means that the plaintiff must surrender any rights she may have in the policies or the payment of the alimony now long past due will be held tip until the rights of the parties are determined, and I must, therefore, vote for a reversal of the order.
Order affirmed, with ten dollars costs and disbursements.